Exhibit 10.1
IRIS INTERNATIONAL, INC
KEY EMPLOYEE AGREEMENT
FOR
AMIN KHALIFA
IRIS INTERNATIONAL, INC., a Delaware corporation (the “Company”), agrees with
you as follows:
1. Position and Responsibilities.
1.1 The Company will employ you and you shall serve in an executive capacity as
Corporate Vice President of Finance and Chief Financial Officer, and perform the
duties customarily associated with such capacity from time to time as the
Company shall reasonably designate or as shall be reasonably appropriate and
necessary in connection with such employment. You will commence service in this
capacity on the date set forth in Section 2.1 below.
1.2 Subject to Section 4 below, you will, to the best of your ability, devote
your full time and best efforts to the performance of your duties hereunder and
the business and affairs of the Company. You will report to the Company’s Chief
Executive Officer.
1.3 You will duly, punctually and faithfully perform and observe any and all
rules and regulations which the Company may now or shall hereafter establish
governing the conduct of its business, except to the extent that such rules and
regulations may be inconsistent with your executive position.
2. Term of Employment; Termination.
2.1 The commencement date of your employment shall be October 11, 2010 (your
“Start Date”), on which date you shall commence employment as Corporate Vice
President of Finance, and the Corporation’s Acting Chief Financial Officer shall
continue to serve in that capacity until the Company files its Quarterly Report
on Form 10-Q for the quarter ended September 30, 2010 (the “Form 10-Q”). On the
day immediately following the date the Company files the Form 10-Q, you shall
become Chief Financial Officer of the Company.
2.2 Unless otherwise mutually agreed in writing, this Agreement and your
employment by the Company pursuant to this Agreement shall be terminated on the
earliest of:
(a) your death, or any illness, disability or other incapacity that renders you
physically unable regularly to perform your duties hereunder for a period in
excess of one hundred twenty (120) consecutive days or more than one hundred
eighty (180) days in any consecutive twelve (12) month period;
(b) thirty (30) days after you, for any reason, give written notice to the
Company of your resignation; or
(c) immediately if the Company, with or without cause, gives written notice to
you of your termination.

 

 



--------------------------------------------------------------------------------



 



2.3 The determination regarding whether you are physically unable regularly to
perform your duties (as described in Section 2.2(a)) shall be made by the Board
of Directors.
2.4 Any notice required pursuant to this Section 2 shall be given in accordance
with the provisions of Section 9 hereof. The exercise of either party’s right to
terminate this Agreement pursuant to Sections 2.2(b) or (c) is not exclusive and
shall not effect either party’s right to seek remedies for the other party’s
breach, if any, giving rise to such termination.
2.5 You may be terminated with or without cause. If you are terminated without
cause, you will be entitled to certain severance benefits as described in this
Agreement. You shall be deemed terminated “for cause” if, in the reasonable
determination of the Company, you (a) commit an act that is fraudulent,
dishonest or a material breach of the Company’s policies, including wrongful
disclosure of any trade secrets or other confidential information of the
Company, or material breach of Section 4 of this Agreement or any material
provision of the Employee Confidentiality Agreement (as defined in Section 5),
(b) are convicted of a felony under federal, state, or local law applicable to
the Company or (c) intentionally refuse, without proper cause, to substantially
perform duties after a demand for such performance has been delivered in writing
by the Company’s Chief Executive Officer or the Board of Directors, which notice
shall specify the alleged instance of breach, and shall provide you with
reasonable time in which to remedy such breach.
3. Compensation; Benefits; and Investment Rights.
3.1 The Company shall pay to you for the services to be rendered hereunder a
base salary at an annual rate of $315,000 subject to increases in accordance
with the policies of the Company, as determined by its Board of Directors, in
force from time to time, payable in installments in accordance with Company
policy. You shall also be entitled to all rights and benefits for which you
shall be eligible under bonus, pension, group insurance, long-term disability,
life insurance, profit-sharing and other Company benefits which may be in force
from time to time and provided specifically to you or for the Company’s
executive officers generally.
3.2 You will be awarded a 7 year stock option to purchase shares of the
Company’s Common Stock, which option shall have a Black-Scholes value on the
date of grant equal to $450,000.00. The option shall be issued pursuant to the
Company’s 2007 Stock Incentive Plan, have an exercise price equal to the per
share fair market value of the Company’s Common Stock on the date of grant, vest
over 4 years, 25% on the first anniversary of your Start Date and thereafter
6.25% will vest in equal quarterly installments, and otherwise be issued on
terms consistent with the Company’s standard form of stock option agreement.
Additionally, you will be awarded a restricted stock unit for a number of shares
of the Company’s Common Stock determined by dividing $150,000.00 by the per
share fair market value of the Company’s Common Stock on the date of grant,
which restricted stock unit shall vest over 4 years, 25% of which will vest on a
date which is 13 months following your Start Date and thereafter 6.25%, and
otherwise be issued on terms consistent with the Company’s standard form of
restricted stock unit agreement. In addition to the foregoing, you will be
eligible for further option and/or equity awards, commensurate with other
similar situated employees, based on your performance as determined by the CEO
and the Compensation Committee of the Board of Directors.

 

2



--------------------------------------------------------------------------------



 



3.3 You shall also be eligible for an annual bonus to be determined by the CEO
and Compensation Committee of the Board of Directors in accordance with the
Company’s bonus program for executive officers. The bonus program provides for
cash and stock-based compensation, with the stock-based compensation comprised
of stock options and restricted stock unit awards.
3.4 You shall be entitled to four (4) weeks of paid vacation per year to be
taken at such time as will not interfere with the performance of your duties.
You will also be entitled to illness days during the term of this Agreement
consistent with the Company’s standard practice for its employees generally as
in effect from time to time.
3.5 (a) Except as provided in subsection (b) below, in the event that (i) your
employment is terminated by the Company without cause at any time pursuant to
Section 2.2(c) hereof or by you for Good Reason (as defined herein), and
(ii) you deliver to the Company a signed settlement agreement and general
release in the form attached hereto as Exhibit A (the “Release”) and satisfy all
conditions to make the Release effective, then the Company shall pay you, at the
time and in the manner specified in subsection (c) below, an amount equal to one
(1) times your annual base salary in effect immediately prior to such
termination.
(b) If a Change in Control (as defined herein) occurs and at any time within the
three (3) months before or eighteen (18) months after the effective date of the
Change in Control your employment is terminated by the Company without cause
pursuant to Section 2.2(c) hereof or by you for Good Reason, then, in lieu of
the payments provided for in subsection (a) above and provided that you deliver
to the Company a signed Release and satisfy all conditions to make the Release
effective:
(i) the Company shall pay you, at the time and in the manner specified in
subsection (c) below, an amount equal to one and one-half (1.5) times your
annual base salary in effect immediately prior to such termination;
(ii) the Company shall pay you, at the time and in the manner specified in
subsection (c) below, an amount equal to one and one-half (1.5) times your
Average Cash Bonus, where “Average Cash Bonus” is equal to (A) the sum of the
annual cash bonus actually paid to you for performance during the two fiscal
years immediately preceding the date of your termination for which the Company
has paid bonuses to executives, divided by (B) two (2). For purposes of clarity,
if you did not receive a bonus during either or both of the immediately
preceding two fiscal years for which the Company has paid annual cash bonuses to
executives, either because you were not then employed by the Company or for any
other reason, then a value of zero shall be assigned as your bonus for such
fiscal year for purposes of calculating the Average Cash Bonus;

 

3



--------------------------------------------------------------------------------



 



(iii) you shall be entitled to full vesting and exercisability of all unvested
stock options, restricted stock, restricted stock units and all other equity
compensation awards; and
(iv) you shall be entitled to continue to receive for a period of eighteen
(18) months following termination of your employment, the health and welfare
benefits you were receiving as of the date of termination of your employment, at
the same cost to you and your dependents (as applicable) as such health and
welfare benefits cost immediately prior to such termination of employment
(subject to premium increases affecting participants in such plan(s) generally);
provided, that if the Company determines, in its sole discretion, that it is
necessary or advisable for you to elect continuation healthcare coverage under
Section 4980B of the Code and the regulations thereunder in order for the
Company to provide such coverage under its healthcare plans, and the Company so
notifies you, you hereby agree to make such an election; and provided further,
that if the Company determines, in its sole discretion, that it is unable to
continue to provide you with any other health and welfare benefits under its
health and welfare plans, and the Company so notifies you, in lieu of providing
you continued coverage under such plans the Company will either obtain for you
comparable coverage under another plan for which you qualify or reimburse you
for your cost to obtain comparable coverage directly.
(c) The Company shall make payment of the amounts specified in subsection
(a) or, if applicable, clauses (i) and (ii) of subsection (b) as follows:
(i) an amount that does not exceed two times the maximum amount that may be
taken into account under a qualified plan pursuant to section 401(a)(17) of the
Internal Revenue Code (the “Code”) for the year in which such termination
occurs, shall be made, at the Company’s option, (A) in the form of a lump sum
payment within ten (10) days of the date you become entitled to receive such
amounts or (B) through regular payroll payments in equal amounts for a period
that begins in the month of termination and ends no later than, in the case of
payments made pursuant to subsection (a), twelve (12) months after the month of
termination and, in the case of payments made pursuant to subsection (b),
eighteen (18) months after the month of termination; and
(ii) the positive amount, if any, that is the difference between the amounts to
which you are entitled pursuant to subsection (a) or, if applicable, clauses
(i) and (ii) of subjection (b) and the amount determined under clause (i) of
this subsection (c), shall be made, at the Company’s option, (A) in the form of
a lump sum payment within ten (10) days of the date you become entitled to
receive such amounts or (B) through regular payroll payments in equal amounts
for a period that begins in the month of termination and ends no later than the
fifteenth (15th) day of the third (3rd) month of the calendar year following the
year in which you are terminated.

 

4



--------------------------------------------------------------------------------



 



The parties intend that the compensation payable pursuant to clause (ii) of this
subsection (c) shall be treated as a short-term deferral as that term is used in
section 409A of the Code and the regulations promulgated thereunder
(collectively, “Section 409A”). The parties intend that each of the payments
payable pursuant to clause (i) of this subsection (c) shall be treated as a
separate payment for purposes of Section 409A and excluded from the definition
of “deferred compensation” pursuant to the regulations promulgated thereunder
regarding separation pay payable upon an involuntary separation from service.
(d) For purposes of this Section 3.5:
(i) “Change in Control” shall mean (A) the dissolution or liquidation of the
Company, (B) approval by the stockholders of the Company of any sale, lease,
exchange or other transfer (in one or a series of transactions) of all or
substantially all of the assets of the Company, (C) approval by the stockholders
of the Company of any merger or consolidation of the Company in which the
holders of voting stock of the Company immediately before the merger or
consolidation will not own thirty five percent (35%) or more of the voting stock
of the continuing or surviving corporation immediately after such merger or
consolidation; or (D) a change of fifty percent (50%) (rounded to the next whole
person) in the membership of the Board within a twelve (12)-month period, unless
the election or nomination for election by stockholders of each new director
within such period was approved by the vote of a majority of the directors then
still in office who were in office at the beginning of the twelve (12)-month
period; and
(ii) “Good Reason” shall mean any of the following (without your express written
consent and provided you provide written notice within ninety (90) days of the
initial occurrence stating in reasonable detail the basis for termination, a
thirty (30)-day opportunity to cure to the Company, and your actual separation
from service occurs within two (2) years from said initial occurrence): (A) a
material reduction in your responsibilities or duties as such responsibilities
or duties exist on the date hereof, except in the event of a termination for
cause, death or disability or your resignation other than for Good Reason; (B) a
material reduction of your base salary as it exists on the date hereof (i.e., a
reduction of your base salary unless such reduction (x) is in connection with
concurrent and proportional reductions in the salaries of other members of
management of the Company, which reductions have been approved by the Board, and
(y) reduces your base salary to no less than 80% of your base salary immediately
before such reduction); or (C) any material relocation by the Company of your
place of employment that would increase your one-way commute to the place of
employment by more than fifty (50) miles when compared to your commute
immediately prior to the relocation.

 

5



--------------------------------------------------------------------------------



 



(e) Notwithstanding any provision of this Agreement to the contrary, if the
Company determines, based upon the advice of the tax advisors for the Company,
that part or all of the consideration, compensation or benefits to be paid to
you pursuant to this Agreement constitute “parachute payments” under
Section 280G(b)(2) of the Code, then, if the aggregate present value of such
parachute payments, singularly or together with the aggregate present value of
any consideration, compensation or benefits to be paid to you under any other
plan, arrangement or agreement which constitute “parachute payments”
(collectively, the “Parachute Amount”) exceeds 2.99 times your “base amount,” as
defined in Section 280G(b)(3) of the Code (the “Base Amount”), the amounts
constituting “parachute payments” which would otherwise be payable to you or for
your benefit shall be reduced to the extent necessary so that the Parachute
Amount is equal to 2.99 times the Base Amount (the “Reduced Amount”); provided,
however, that the Company shall pay to you the Parachute Amount without
reduction if the Company determines that payment of the Parachute Amount would
generate more after-tax income to you than the Reduced Amount. In the event of a
reduction of the payments that would otherwise be paid to you, then the Company
may elect which and how much of any particular entitlement shall be eliminated
or reduced and shall notify you promptly of such election; provided, however,
that the aggregate reduction shall be no more than as set forth in the preceding
sentence of this clause (e). Within ten (10) days following such election, the
Company shall pay you such amounts as are then due pursuant to this Agreement
and shall pay you in the future such amounts as become due pursuant to this
Agreement. As a result of the uncertainty in the application of Section 280G of
the Code at the time of a determination hereunder, it is possible that payments
will be made by the Company which should not have been made (“Overpayment”) or
that additional payments which are not made by the Company pursuant to this
clause (e) should have been made (“Underpayment”). In the event of a final
determination by the Internal Revenue Service, a final determination by a court
of competent jurisdiction or a change in the provisions of the Code or
regulations or tax law, that an Overpayment has been made, any such Overpayment
shall be treated for all purposes as a loan to you that you shall repay to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code. In the event of a final determination by the
Internal Revenue Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations or tax law
pursuant to which an Underpayment arises under this Agreement, any such
Underpayment shall be promptly paid by the Company to you or for your benefit,
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.
3.6 The Company will pay and/or reimburse you for the following costs associated
with your relocation from Laguna Niguel, California to Los Angeles County or
Ventura County, California: (i) reasonable and customary moving expenses
(including packing and shipping) for you and your family and your customary
household possessions (excluding automobiles); (ii) use of a furnished corporate
apartment in Los Angeles or Ventura County, California for up to twelve
(12) months following your Start Date, such expense not to exceed $25,000;
(iii) third party costs (including real estate sales commissions) incurred in
connection with the sale at any time within the twenty four (24) months
following your Start Date of your primary residence in Laguna Niguel and the
purchase of your primary residence in Los Angeles or Ventura County, California,
not to exceed $75,000. All such costs incurred by you shall be documented and
submitted to the Company for reimbursement in accordance with the Company’s
standard expense reimbursement policies. You shall not be entitled to payment or
reimbursement of any such costs incurred following termination of your
employment.
4. Other Activities During Employment.
4.1 Except with the prior written consent of the Company’s Board of Directors,
you will not during the term of this Agreement undertake or engage in any other
employment, occupation or business enterprise, other than ones in which you are
a passive investor in non-competitive businesses. You may engage in civic and
not-for-profit activities, and you may continue to serve on the board of
directors of PetSmart, Inc. and Chemaphor, Inc., so long as such activities do
not materially interfere with the performance of your duties hereunder.

 

6



--------------------------------------------------------------------------------



 



4.2 Except as permitted by Section 4.3, you will not acquire, assume or
participate in, directly or indirectly, any position, investment or interest,
known by you to be adverse or antagonistic to, or competitive with, the Company,
its businesses or prospects, financial or otherwise.
4.3 During the term of your employment by the Company (except on behalf of the
Company), you will not directly or indirectly, whether as an officer, director,
stockholder, partner, proprietor, associate, representative, consultant, or in
any capacity whatsoever engage in, become financially interested in, be employed
by or have any business connection with any other person, corporation, firm,
partnership or other entity whatsoever which were known by you to directly or
indirectly compete with the Company, throughout the world, in any line of
business engaged in (or planned to be engaged in) by the Company; provided,
however, that anything above to the contrary notwithstanding, you may own, as a
passive investor, securities of any competitor corporation, so long as your
direct holdings in any one such corporation shall not in the aggregate
constitute more than 1% of the publicly-traded voting stock of such corporation.
5. Proprietary Information and Inventions. You agree to sign and be bound by the
provisions of the Company’s standard Employee Confidentiality and Inventions
Agreement (the “Employee Confidentiality Agreement”).
6. Remedies. Your duties under the Employee Confidentiality Agreement shall
survive termination of your employment with the Company. You acknowledge that a
remedy at law for any breach or threatened breach by you of the provisions of
the Employee Confidentiality Agreement would be inadequate and you therefore
agree that the Company shall be entitled to injunctive relief in case of any
such breach or threatened breach.
7. Assignment. Neither this Agreement nor any rights or obligations hereunder
may be assigned by you.
8. Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal, or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.
9. Notices. Any notice which the Company is required or may desire to give you
shall be given by personal delivery or registered or certified mail, return
receipt requested, addressed to you at the address of record with the Company,
or at such other place as you may from time to time designate in writing. Any
notice which you are required or may desire to give to the Company hereunder
shall be given by personal delivery or by registered or certified mail, return
receipt requested, addressed to the Company’s Chief Executive Officer, at the
Company’s principal office or at such other office as the Company may from time
to time designate in writing. The date of personal delivery or the date of
mailing any such notice shall be deemed to be the date of delivery thereof.

 

7



--------------------------------------------------------------------------------



 



10. Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.
11. Complete Agreement; Amendments. The foregoing, together with the Employee
Confidentiality Agreement, is the entire agreement of the parties with respect
to the subject matter hereof and thereof and may not be amended, supplemented,
canceled or discharged except by written instrument executed by both parties
hereto.
12. Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.
13. Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California, without giving effect to any choice of law principles.
14. Section 409A of the Internal Revenue Code — General Provisions.
14.1 It is the intention of the Company and you that this Agreement shall comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”). All payments under this Agreement are intended to be
excluded from the requirements of Section 409A or be payable on a fixed date or
schedule under Section 409A. All payments made under this Agreement shall be
strictly paid in accordance with the terms of this Agreement. To the extent that
this Agreement is subject to Section 409A, notwithstanding the other provisions
hereof, all provisions herein, or incorporated by reference, shall be construed
and interpreted to comply with Section 409A. Each payment of compensation under
this Agreement shall be treated as a separate payment of compensation for
purposes of Section 409A.
14.2 Any discretionary bonuses that you may be awarded by the Company shall be
paid no later than the fifteenth (15th) day of the third (3rd) month following
the year in which the services were rendered with respect to which the
discretionary bonus has been determined.
14.3 Any reimbursements or in-kind benefits provided under this Agreement that
are subject to Section 409A shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the period of time
specified in this Agreement, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

 

8



--------------------------------------------------------------------------------



 



14.4 Notwithstanding anything to the contrary herein, (i) if at the time of your
“separation from service” with the Company you are a “specified employee” (as
such terms are defined in Section 409A and any regulations or other
pronouncements thereunder) and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A, then the Company will defer the commencement of the payment
of any such payments or benefits hereunder (without any reduction in such
payments or benefits ultimately paid or provided to you) until the date that is
six months and one day following your separation from service with the Company
(or the earliest date that is permitted under Section 409A).
14.5 Notwithstanding anything to the contrary in this Agreement, the Company
shall not make any deductions for money or property that you owe to the Company,
or offset or otherwise reduce any sums that may be due or become payable to or
for your account, from amounts that constitute “deferred compensation” for
purposes of Section 409A.
14.6 Your right to any “deferred compensation,” as defined under Section 409A,
shall not be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, garnishment by creditors, or borrowing, to the
extent necessary to avoid tax, penalties and/or interest under Section 409A.
[Signatures on Following Page]

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Key Employee Agreement on the
day and year written below.

            IRIS INTERNATIONAL, INC.
      By:   /s/ César M. García         Name:   César M. García        Its:
      Chief Executive Officer        Dated: October 11, 2010  

            ACCEPTED AND AGREED TO
THIS 11th DAY OF OCTOBER, 2010
      /s/ Amin Khalifa       Amin Khalifa           

 

10



--------------------------------------------------------------------------------



 



EXHIBIT A
[IRIS LETTERHEAD]
RELEASE
[DATE]
Amin Khalifa
ADDRESS
Re:     Separation Terms and General Release Agreement
Dear Mr. Khalifa:
This letter confirms the terms of your separation from the employment of IRIS
International, Inc. and consideration in exchange for your waiver and general
release of claims in favor of IRIS International, Inc. and its officers,
directors, employees, agents, representatives, subsidiaries, divisions,
affiliated companies, successors, and assigns (collectively, the “Company” or
“IRIS”).
1. Termination Date. Your employment with the Company will end effective  _____ 
(the “Termination Date”). Between now and the Termination Date, you should
assist with any transition-related activities as directed by the employee to
whom you directly report.
2. Acknowledgment of Payment of Wages. On or before execution of this release,
we delivered to you a final paycheck that includes payment for all accrued
wages, salary, accrued and unused vacation time, reimbursable expenses, and any
similar payments due and owing to you from the Company as of the Termination
Date (collectively referred to as “Wages”). You are entitled to these Wages
regardless of whether you sign this Separation Terms and General Release
Agreement (the “Agreement”).
3. Consideration For Release. In consideration of the waiver and release of
claims set forth in Paragraphs 7 and 8 below, and in exchange for your signing
this Agreement, the Company agrees to provide you with the post-termination
payments (the “Severance Payments”) described in Section 3.5 of that certain
IRIS International, Inc. Key Employee Agreement for Amin Khalifa, dated
October 11, 2010. The Severance Payments are in addition to any amounts owed to
you by the Company. You acknowledge and agree that you are not otherwise
entitled to receive the Severance Payments. You understand that if you do not
sign the Agreement, or if you revoke the signed Agreement as described in
Paragraph 19 below (if applicable), the Company has no obligation to provide you
with the Severance Payments.
4. COBRA Continuation Coverage. Your Company provided health coverage will end
on your Termination Date. If you are eligible for, and timely elect COBRA
continuation, you may continue health coverage pursuant to the terms and
conditions of COBRA at your own expense. Our Human Resources Department will
contact you shortly after your Termination Date. All other insured benefit
coverage (e.g., life insurance, disability insurance) will also end on your
Termination Date.

 

 



--------------------------------------------------------------------------------



 



5. Return of Company Property. By signing below, you represent that you have
returned all the Company property and data of any type whatsoever that was in
your possession or control.
6. Confidential Information. You hereby acknowledge that as a result of your
employment with the Company you have had access to the Company’s confidential
information. You acknowledge your continuing obligations under the Employee
Confidentiality Agreement you have previously executed, and you agree you will
hold all such confidential information in strictest confidence and that you may
not make any use of such confidential information. You further confirm that you
have delivered to the Company all documents and data of any nature containing or
pertaining to such Confidential Information and that you have not taken with you
any such documents or data or any copies thereof.
7. General Release and Waiver of Claims.
7.1. The payments and agreements set forth in this Agreement fully satisfy any
and all accrued salary, vacation pay, bonus and commission pay, stock-based
compensation, profit sharing, termination benefits or other compensation to
which you may be entitled by virtue of your employment with the Company or your
termination of employment. You acknowledge that you have no claims and have not
filed any claims against the Company based on your employment with or the
separation of your employment with the Company.
7.2. To the fullest extent permitted by law, you hereby release and forever
discharge the Company, its successors, subsidiaries and affiliates, directors,
shareholders, current and former officers, agents and employees (all of whom are
collectively referred to as “Releasees”) from any and all existing claims,
demands, causes of action, damages and liabilities, known or unknown, that you
ever had, now have or may claim to have had arising out of or relating in any
way to your employment or separation from employment with the Company including,
without limitation, claims based on any oral, written or implied employment
agreement, claims for wages, bonuses, commissions, stock-based compensation,
expense reimbursement, and any claims that the terms of your employment with the
Company, or the circumstances of your separation, were wrongful, in breach of
any obligation of the Company or in violation of any of your rights,
contractual, statutory or otherwise. Each of the Releasees is intended to be a
third party beneficiary of the General Release and Waiver of Claims set forth in
this Paragraph 7.
(a) Release of Statutory and Common Law Claims. Such rights include, but are not
limited to, your rights under the following federal and state statutes: the
Employee Retirement Income Security Act (ERISA) (regarding employee benefits);
the Occupational Safety and Health Act (safety matters); the Family and Medical
Leave Act of 1993; the Worker Adjustment and Retraining Act (“WARN”)
(notification requirements for employers who are curtailing or closing an
operation) and common law; tort; wrongful discharge; public policy; workers’
compensation retaliation; tortious interference with contractual relations,
misrepresentation, fraud, loss of consortium; slander, libel, defamation,
intentional or negligent infliction of emotional distress; claims for wages,
bonuses, commissions, stock-based compensation or fringe benefits; vacation pay;
sick pay; insurance reimbursement, medical expenses, and the like.

 

2



--------------------------------------------------------------------------------



 



(b) Release of Discrimination Claims. You understand that various federal, state
and local laws prohibit age, sex, race, disability, benefits, pension, health
and other forms of discrimination, harassment and retaliation, and that these
laws can be enforced through the U.S. Equal Employment Opportunity Commission,
the National Labor Relations Board, the Department of Labor, and similar state
and local agencies and federal and state courts. You understand that if you
believe your treatment by the Company violated any laws, you have the right to
consult with these agencies and to file a charge with them. Instead, you have
decided voluntarily to enter into this Agreement, release the claims and waive
the right to recover any amounts to which you may have been entitled under such
laws, including but not limited to, any claims you may have based on age or
under the Age Discrimination in Employment Act of 1967 (ADEA; 29 U.S.C.
Section 621 et. seq.) (age); the Older Workers Benefit Protection Act (“OWBPA”)
(age); Title VII of the Civil Rights Act of 1964 (race, color, religion,
national origin or sex); the 1991 Civil Rights Act; the Vocational
Rehabilitation Act of 1973 (disability); The Americans with Disabilities Act of
1990 (disability); 42 U.S.C. Section 1981, 1986 and 1988 (race); the Equal Pay
Act of 1963 (prohibits pay differentials based on sex); the Immigration Reform
and Control Act of 1986; Executive Order 11246 (race, color, religion, sex or
national origin); Executive Order 11141 (age); Vietnam Era Veterans Readjustment
Assistance Act of 1974 (Vietnam era veterans and disabled veterans); and
California state statutes and local laws of similar effect.
7.3. Releasees and you do not intend to release claims (i) which you may not
release as a matter of law (including, but not limited to, indemnification
claims under applicable law); (ii) for unemployment, state disability and/or
paid family leave insurance benefits pursuant to the terms of applicable state
law; (iii) for any benefit entitlements that are vested as of the Termination
Date pursuant to the terms of a Company-sponsored benefit plan governed by the
federal law known as “ERISA”; and (iv) for vested stock and/or vested option
shares pursuant to the written terms and conditions of your existing stock and
stock option grants and agreements existing as of the Termination Date. To the
fullest extent permitted by law, any dispute regarding the scope of this general
release shall be determined by an arbitrator under the procedures set forth in
paragraph 12.
8. Waiver of Unknown Claims. You expressly waive any benefits of Section 1542 of
the Civil Code of the State of California (and any other laws of similar
effect), which provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
9. Covenant Not to Sue.
9.1. To the fullest extent permitted by law, you agree that you will not now or
at any time in the future pursue any charge, claim, or action of any kind,
nature and character whatsoever against any of the Releasees, or cause or
knowingly permit any such charge, claim or action to be pursued, in any federal,
state or municipal court, administrative agency, arbitral forum, or other
tribunal, arising out of any of the matters covered by paragraphs 7 and 8 above.

 

3



--------------------------------------------------------------------------------



 



9.2. You further agree that you will not pursue, join, participate, encourage,
or directly or indirectly assist in the pursuit of any legal claims against the
Releasees, whether the claims are brought on your own behalf or on behalf of any
other person or entity.
9.3. Nothing in this paragraph shall prohibit you from: (1) providing truthful
testimony in response to a subpoena or other compulsory legal process, and/or
(2) filing a charge or complaint with a government agency such as the Equal
Employment Opportunity Commission, the National Labor Relations Board or
applicable state anti-discrimination agency.
10. Non-disparagement. You agree that you will not make any statement, written
or oral, or engage in any conduct that is or could reasonably be construed to be
disparaging of the Company or its products, services, agents, representatives,
directors, officers, shareholders, attorneys, employees, vendors, affiliates,
successors or assigns, or any person acting by, through, under or in concert
with any of them. Nothing in this paragraph shall prohibit you from providing
truthful testimony in response to a subpoena or other compulsory legal process.
11. Legal and Equitable Remedies. You and the Company agree that either party
shall have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief without prejudice to
any other rights or remedies that either party may have at law or in equity for
breach of this Agreement.
12. Arbitration of Disputes. Except for claims for injunctive relief arising out
of a breach of the Employee Confidentiality Agreement, you and the Company agree
to submit to mandatory binding arbitration any future disputes between you and
the Company, including any claim arising out of or relating to this Agreement.
By signing below, you and the Company waive any rights you and the Company may
have to trial by jury of any such claims. You agree that the American
Arbitration Association will administer any such arbitration(s) under its
National Rules for the Resolution of Employment Disputes, with administrative
and arbitrator’s fees to be borne by the Company. The arbitrator shall issue a
written arbitration decision stating his or her essential findings and
conclusions upon which the award is based. A party’s right to review of the
decision is limited to the grounds provided under applicable law. The parties
agree that the arbitration award shall be enforceable in any court having
jurisdiction to enforce this Agreement. This Agreement does not extend or waive
any statutes of limitations or other provisions of law that specify the time
within which a claim must be brought. Notwithstanding the foregoing, each party
retains the right to seek preliminary injunctive relief in a court of competent
jurisdiction to preserve the status quo or prevent irreparable injury before a
matter can be heard in arbitration.
13. Attorneys’ Fees. If any legal action arises or is brought to enforce the
terms of this Agreement, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees, costs and expenses from the other party, in addition
to any other relief to which such prevailing party may be entitled, except where
the law provides otherwise. The costs and expenses that may be recovered exclude
arbitration fees pursuant to paragraph 12 above.

 

4



--------------------------------------------------------------------------------



 



14. Confidentiality Provision. You agree to keep the contents, terms and
conditions of this Agreement confidential and not disclose them except to your
spouse or domestic partner, attorneys, accountant or as required by subpoena or
court order.
15. Materiality of Breach. Any breach of the provisions contained in paragraphs
6 through 10 and/or 14 will be deemed a material breach of this Agreement.
16. No Admission of Liability. You agree that this Agreement is not an admission
or evidence of any wrongdoing or liability on the part of the Company, its
representatives, attorneys, agents, partners, officers, shareholders, directors,
employees, subsidiaries, affiliates, divisions, successors or assigns. This
Agreement will be afforded the maximum protection allowable under California
Evidence Code Section 1152 and/or any other state or Federal provisions of
similar effect.
17. Indemnification. This Release shall not apply with respect to any claims
arising under your existing rights to indemnification and defense pursuant to
(a) the articles and bylaws of the Company for acts as a director and/or
officer, (b) any indemnification agreement with IRIS, or (c) your rights of
insurance under any director and officer liability policy in effect covering the
Company’s directors and officers.
18. Review of Agreement. You may not sign this Agreement prior to your
Termination Date. You may take up to twenty-one (21) days from the date you
receive this Agreement, or until your Termination Date, whichever date is later,
to consider this Agreement and release and, by signing below, affirm that you
were advised by this letter to consult with an attorney before signing this
Agreement and were given ample opportunity to do so. You understand that this
Agreement will not become effective until you return the original properly
signed Agreement to IRIS Human Resources, attention: Director of Human
Resources, at the Company’s principal executive offices in Chatsworth,
California, and after expiration of the revocation period without revocation by
you.
[IF EMPLOYEE IS OVER 40 AT THE TIME OF TERMINATION, THE FOLLOWING SECTION 19
APPLIES:
19. Revocation of Agreement. You acknowledge and understand that you may revoke
this Agreement by faxing a written notice of revocation to our Human Resources
Department, Attention Director of Human Resources at (818)  _____  any time up
to seven (7) days after you sign it. After the revocation period has passed,
however, you may no longer revoke your Agreement.
IF EMPLOYEE IS UNDER 40 AT THE TIME OF TERMINATION, THE FOLLOWING SECTION 19
APPLIES:
19. Intentionally Omitted.]

 

5



--------------------------------------------------------------------------------



 



20. Entire Agreement. This Agreement together with the Employee Confidentiality
Agreement that you previously executed is the entire Agreement between you and
the Company with respect to the subject matter of this Agreement and supersedes
all prior negotiations and agreements, whether written or oral, relating to this
subject matter. You acknowledge that neither the Company, nor its agents or
attorneys, made any promise or representation, express or implied, written or
oral, not contained in this Agreement to induce you to execute this Agreement.
You acknowledge that you have signed this Agreement knowingly, voluntarily and
without coercion, relying only on such promises, representations and warranties
as are contained in this document. You understand that you do not waive any
right or claim that may arise after the date this Agreement is executed.
21. Modification. By signing below, you acknowledge your understanding that this
Agreement may not be altered, amended, modified, or otherwise changed in any
respect except by another written agreement that specifically refers to this
Agreement, executed by the Company’s authorized representatives and you.
22. Governing Law. This Agreement is governed by, and is to be interpreted
according to, the laws of the State of California.
23. Savings and Severability Clause. Should any court, arbitrator or government
agency of competent jurisdiction declare or determine any of the provisions of
this Agreement to be illegal, invalid or unenforceable, the remaining parts,
terms or provisions shall not be affected thereby and shall remain legal, valid
and enforceable. Further, it is the intention of the parties to this Agreement
that, if a court, arbitrator or agency concludes that any claim under paragraph
7 above may not be released as a matter of law, the General Release in paragraph
7 and the Waiver Of Unknown Claims in paragraph 8 shall otherwise remain
effective as to any and all other claims.
If this Agreement accurately sets forth the terms of your separation from the
Company and if you voluntarily agree to accept the terms of the severance
package offered please sign below no earlier than your Termination Date and
return it to the Director of Human Resources.
PLEASE REVIEW CAREFULLY. THIS AGREEMENT CONTAINS
A GENERAL RELEASE OF KNOWN AND UNKNOWN CLAIMS.
Sincerely,
[NAME]

            REVIEWED, UNDERSTOOD AND AGREED:
      By:           Amin Khalifa      Date:        

DO NOT SIGN PRIOR TO YOUR TERMINATION DATE

 

6